DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Wired circuit board and imaging device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al (US 6,662,442).
Regarding claim 1, Matsui et al teach a wired circuit board or interposer (Col. 1, lines 7-11), comprising: 
an insulating layer (Fig. 1A-1G, 22) having an opening (Area 24) penetrating in the thickness direction [of metal plate (32)], 
a first barrier layer (31) positioned at the other end edge in the thickness direction of the opening and flush with the other side surface in the thickness direction of the insulating layer, 
a second barrier layer (Fig. 1C-1G, 29) disposed continuously at one side in the thickness direction of the first barrier layer (31), the inner surface of the insulating layer (22) facing the opening, and one side surface in the thickness direction of the insulating layer surrounding the opening, and 
a conductor layer (21; Col. 6, lines 10-13) disposed at one side surface in the thickness direction of the second barrier layer.
Regarding claim 3, Matsui et al teach that the conductor layer (21) has a thickness of 12 μm or less (Col. 6, lines 33-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Matsui et al in view of Sachdev et al (US 5,231,751).
Regarding claim 2, Matsui et al teach a wired circuit board or interposer (Col. 1, lines 7-11) including the opening (Area 24) provided so that the inner surface of the insulating layer (22) has a shape inclining relative to the thickness direction, which reads on applicants’ claimed invention.
However, Matsui et al fail to teach the inner surface of the insulating layer that has a tapered shape inclining relative to the thickness direction. 
Sachdev et al teach a process for making thin film interconnect by making tapered via holes or openings (Fig. 10, 33 or 34; Col. 8, lines 20-23) by laser etching for accuracy.
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the wired circuit board or interposer of Matsui et al, by applying the tapered via holes or openings, as taught by Sachdev et al, in order to obtain the accuracy by laser etching to form opening where the inner surface of the insulating layer has a tapered shape inclining relative to the thickness direction.

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Matsui et al in view of Kodama et al (US 7,907,801).
Regarding claim 4, Matsui et al teach a wired circuit board or interposer (Col. 1, lines 7-11), which reads on applicants’ claimed invention.
However, Matsui et al fail to teach an imaging element mounted on the wired circuit board, and electrically connected with the conductor layer.
Kodama et al teach an optical element system (Fig. 9, 720) where an imaging element (Fig. 9, 738) is mounted on the wired circuit board (721, 722 & 734), and electrically connected with the conductor layer (724, 729 & 743), in order to obtain a package of optical device and substrate for optical communication (Col. 1, lines 8-9).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the wired circuit board or interposer of Matsui et al, by applying the optical element system, as taught by Kodama et al, in order to obtain a package of optical device and substrate for optical communication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
August 25, 2022